DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a composition comprising 1234yf and 152a in the reply filed on January 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Search and examination of compositions beyond a binary composition of 1234yf and 152a were not made, because this composition was found not to be allowable.
Claims 9 and 10 were withdrawn from consideration as being drawn to embodiments non-elected without traverse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,954,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘467 patent recites compositions comprising polyol ester and 40-60% of each of 1234yf and 134a in a heat transfer system which comprises an oil separator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2006/0243944 A1 in view of CN 105331422 A. The Minor reference discloses compositions for use in refrigeration, air conditioning and heat pump systems, wherein the composition comprises a fluoroolefin and at least one other component (abstract). Suitable com[positions may comprise 1234yf and 152a [0011]. Compositions according to the invention may be azeotropic or near-azeotropic [0101]. Note the 4th entry in Table 3, which is an azeotropic composition consisting of 1234yf and 152a. Note the 5th entry of Table 5, which discloses that 1234yf and 152a are near-azeotropic in essentially all proportions. See also the 5th group of compositions in Table 9. Suitable lubricants include polyol esters [0121]. Apparatus comprising an oil separator is not disclosed. 
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2006/0243944 A1 in view of CN 105331422 A and further in view of WO 2012/177742. The disclosures of Minor and the CN are summarized above. Use of an alkoxylated POE as recited in claim 6 is not disclosed. The WO reference teaches such a POE (abstract, [0022]+), as well as its use in various types of heat transfer equipment [0010]. This POE has the advantage of enhanced temperature ranges of miscibility and minimum miscibility temperatures when used with hydrofluoroolefin refrigerants such as 1234yf [0006]. At [0060], the reference further discloses the suitability of using such POEs in combination with 152a, and the suitability of HFO-HFC blends at [0061].  It .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
/JOHN R HARDEE/Primary Examiner
Art Unit 1761